  Case 18-31754-5-mcr     Doc 160 Filed 01/31/19 Entered 01/31/19 11:49:39                                      Desc
                             Main Document    Page 1 of 2


BOND&KjOGNECK
                                                                  One Lincoln Center ~ Syracuse, NY 13202-1355 ~ bsk.com

                                                                                                CAMILLE W. HILL, ESQ.
                                                                                                        chill@bsk.com
                                                                                                      P: 315.218.8627
                                                                                                      F: 315.218.8100




 January 31, 2019

 VIA ELECTRONIC FILING
 Honorable Margaret Cangilos-Ruiz
 United States Bankruptcy Court
 Northern District of New York
 100 South Clinton Street
 Syracuse, New York 13202

 Re:   Centerstone Linen Services, LLC, et al; Chapter 11 Case No. 18-31754
       Jointly Administered

 Dear Judge Cangilos-Ruiz:

 Please accept this letter as the joint request of the Debtors, HSBC Bank USA, National
 Association, the Official Committee of Unsecured Creditors and the Office of the United
 States Trustee for an adjournment of the January 31, 2019 12:00 noon deadline to file
 objections to the Motion of the Debtors for Entry of Interim and Final Orders (1)
 Authorizing the Debtors to (A) Obtain Post-petition Financing on aSuper-Priority, Senior
 Secured Basis and(8) Use Cash Collateral, (ll) Granting (A) Liens and Super-Priority
 Claims and (8) Adequate Protection, (lll) Modifying the Automatic Stay, (IV) Scheduling
 a Final Hearing and (V) Granting Related Relief(the "Motion'). As discussed below, the
 parties respectfully request that the objection deadline be adjourned until 12:00 noon
(EST) on Monday, February 11, 2019.

The parties are conferring concerning the terms of the Final Order authorizing the relief
requested in the Motion and the form of budget. The parties will appear at the final
hearing concerning the Motion scheduled for 1:00 p.m. tomorrow, February 1, 2019,.
and will request the entry of a Fourth Interim Order on Debtors' Motion for Postpetition
Financing and budget, which will cover the period through February 13, 2019. The
parties will also request that the Final Hearing on the Motion be adjourned to 12:00
noon (EST) on February 13, 2019 and that the objection deadline concerning the Final
Hearing be adjourned to 12:00 noon on Monday, February 11, 2019.

We have spoken with all counsel involved concerning the Motion and all have
consented to the adjournment. All counsel consenting to the adjournment are copied on
this letter.



                                                                                                     3291028.1 1 /31/2019
                          Attorneys At Law ~ A Professional Limited Liability Company
 Case 18-31754-5-mcr     Doc 160 Filed 01/31/19 Entered 01/31/19 11:49:39              Desc
                            Main Document    Page 2 of 2


Honorable Margaret Cangilos-Ruiz
January 31, 2019
Page 2


If the request for an adjournment of the objection deadline is acceptable, kindly indicate
by signing this letter below.

Thank you for your courtesies and consideration in this matter.


Respectfully yours,

BOND, SCHOENECK &KING, PLLC



Camille W. Hill

cc:   Guy A. Van Baalen, Esq.
      Angela Z. Miller, Esq.
      David M. Banker, Esq.
      Gilbert R. Saydah, Esq.
      Robert K. Weiler, Esq.
      Stephen A. Donato, Esq.




OBJECTION DEADLINE ADJOURNMENT SO ORDERED:



January     , 2019
Syracuse, New York                       Hon. Margaret Cangilos-Ruiz
                                         Chief, United States Bankruptcy Judge




                                                                             3291028.1 1 /31/2019
